                                                                           '


                                                                               okëalt': o:plcsïu a ilellim tlr
                                                                                        ATPANVIZLi,VA
                                                                                            Fll-iq
                                                                                                  r'

                      IN TH E U NITED STA TES DISTRIC T C O UR T                        SEP2312212
                                                                                            '1.

                     FO R TH E W ESTERN D ISTRIC T O F V IR G IN IA                 JUL     D     EM rJpjkx
                                                                                  BY;
                                 R O AN O K E DIV ISIO N                                D

JUAN LEDEZM A -R O D RIG UEZ ,

       Petitioner,                                  CivilA ction N o.7:18cv00268

V.                                                  M EM O R AN D U M O PIN IO N

M .BR ECK EN ,                                      By: H on.Jacltson L.K iser
                                                        Senior United States D istrictJudge
       R espondent.


       Juan Ledezm a-Rodriguez,a federalinmateproceeding pro yç,tiled a petition forawritof
                                                                   ..




habeas corpus under 28 U.S.C.j2241.Relying on 28 U.S.C. j2255($,United States v.
W heeler,886 F.3d 415 (4th Cir.2018),andUnited Statesv.Simmons,649 F.3d 237 (4th Cir.
2011),1Ledezma-Rodriguez seeks to invalidate the sentence imposed on him by the United
States DistrictCourtfor the Southern DistrictofIowa in 2002,Case N o.3:00cr00071.Upon

review ofthe record,Iconcludethattherespondent'sm otion to dismissmustbe granted because

llackjurisdictiontoconsiderLedezma-Rodriguez'sj2241petition.
                                               1.

       In2002,afterajlzrytrialintheSouthern DistrictofIowa,thecourtconvicted Ledezma-
Rodriguez ofpossession with intent to distribute m ore than 500 grams of mixture containing

m ethnmphetamine and nm phetnmine purporting to be m ethnmphetam ine, in violation of 21

U.S.C.jj841(a)(1)mld (b)(1)(A);possessionofcocainewith intenttodistribute,in violationof
21U.S.C.jj841(a)(1)and (b)(1)(B);conspiracytodistributecocaineand morethan500 grams
of m ixture containing m etham phetam ine and am phetam ine pup orting to be m etham phetam ine,


        1ln reviewing apriorconviction underN ol'
                                                th Carolina law,Simm onsheld thata priorconviction
could notenhance a sentence ifthe defendant'scriminalhistory wasnotsufficientto garnermore than a
yearofimprisonment.
in violation of21U.S.C.jj 846 and 841(b)(1)(B);and carrying aErearm in relation to adrug
traffckingcrime,in violation of18U.S.C.j924(c).Priortotrial,theUnitedStatestiledanotice
ofpriorconvictionspursuantto 21U.S.C.j 851,setting forth Ledezma-Rodriguez'stwo prior
Oregon felony drug convictions, w hich increased the m andatory m inim um sentence to life

imprisonm enton two ofthe federaldrug counts.The courtsentenced Ledezma-Rodriguez to life

imprisonm ent on the conspiracy and methamphetnm ine distribution convictions,a concurrent
thirtp yearsentence on the cocaine distribution conviction,and a consecutive five-yearsentence

on the j 924/) conviction.Ledezma-Rodriguez appealed and the CourtofAppeals for the
Eighth Circuitdenied the appeal.

       In Septem ber2003,Ledezm a-llodriguez filed a motion to vacate,setaside,orcorrecthis

sentencepursuantto j2255,whichtheSouthern Districtoflowadenied and theEighth Circuit
affirmed.In 2006,Ledezm a-Rodriguez filed a petition for a successive habeas corpus m otion

tmder28U.S.C.j2244,andtheEighth Circuitdeniedhismotion.ln 2013,Ledezma-Rodriguez
filedasecond j2255motioninthedistrictcourtandthecourtdismisseditwithoutprejudiceas
successive.In 2014,Ledezma-Rodriguez filed anotherpetition fora successive habeas corpus

motion underj 2244,which the courtagain denied.In 2016,Ledezma-Rodriguezfiled athird
petition for a successive habeascorpus motion underj 2244,and the courtagain denied his
petition.

       ln hisinstantj2241petition,Ledezma-Rodriguez arguesthathissentence isunlawf'ul
because his prior Oregon drug convictions are not qualifying offenses for the sentencing

enhancementof21U.S.C.j841(b)(1)(A),in lightofSimmons,649F.3d237.2Respondenttiled
a motion to dism iss and Ledezm a-Rodriguez has responded, m aking the m atter ripe for


       2Respondentcontendsthatthe Oregon convictionsremain proper predicate offenses.1need not
makethatdeterminationbecauseIlackjurisdictionoverthepetition.
disposition.

                                                II.

       A prisonergenerally mustfileamotion underj2255tocollaterallyattackthelegality of
hisdetentionunderafederalconvictionorsentence.28U.S.C.j2255($,
                                                             .Davisv.United States,
417U.S.333,343 (1974).A districtcourtcannotentertain apetition forawritofhabeascorpus
under j2241 challenging a federal courtjudgment unless a motion pursuant to j2255 is
ttinadequateorineffectiveto testthelegality of(thatinmate'sqdetention.''28U.S.C.j2255/)
(idthe savings clause''l;United Statesv.M?heeler,886 F.3d 415,423 (4th Cir.2018).çsg-
                                                                                    flhe
remedy afforded by j 2255 is notrendered inadequate or ineffective merely because an
individualhas been unable to obtain relief under that provision,or because an individualis

procedlzrally barred from filing a j2255motion.''In reVial,115F.3d 1192,1194 n.5 (4th Cir.
1997).3
       TheUnited StatesCourtofAppealsforthe Fourth Circuithasconcluded thatj2255is
inadequate and ineffectivetotestthelegality ofasentencewhen:

        (1)atthetime ofsentencing,settled 1aw ofthis circuitorthe Supreme Court
       established the legality ofthe sentence;(2) subsequentto the prisoner'sdirect
       appeal and first j 2255 motion,the aforementioned settled substantive 1aw
       changed and was deemed to apply retroactively on collateralreview;(3)the
       prisonerisunableto meetthe gatekeeping provisionsofj 2255(19(2)forsecond
       orsuccessivemotions;and (4)dueto thisretroactive change,thé sentence now
       presentsan errorsufficiently graveto be deem ed afundnm entaldefect.

W heeler,886 F.3d at429.4 If any one ofthe requirem ents isnotm et, the courtis deprived of


       3I have om itted internalquotation marks,alterations,ancl/orcitations here and throughoutthis
mem orandum opinion,unlessothem ise noted.

       4Although recognizing theirstatus asbinding precedenton thiscoul'
                                                                       t,respondentalso argues in
his motion to dismiss thatW heeler and ln re Jones,226 F.3d 328 (4th Cir.2000),were incorrectly
decided by the Fourth Circuit.1 decline to overrule the Fourth Circuit's decisions in these cases.See
Condonv.Halev,21F.Supp.3d572,583 (D.S.C.2014)(1tgAjdecision ofa circuitcoult notoverruled
bytheUnitedStatesSupremeCourt,iscontrollingprecedentforthedistrictcourtswithinthecircuit.'').
jtlrisdiction andmay not'sentertain (thepetitionjtobeginwith.''Id.at425.Ledezma-Rodriguez
bearsthebtlrdenofprovingsubjectmatterjlzrisdiction.Adamsv.Bain,697F.2d 1213,1219(4th
Cir.1982).
       In evaluating the substantive1aw in a j2255($ savingsclause analysis,thecourtmust
Ellook to the substantive 1aw ofthecircuitwhere a defendantwasconvicteda''Halm v.M oselev,

931F.3d 295,300-01 (4th Cir.2019).The Iowa districtcourtwhere Ledezma-Rodriguez was
convictediswithin theEighth Circuit.28U.S.C.j41.Accordingly,whilethecourtmustapply
theproceduralstandard in W heeler,itm ustdo so using Eighth Circuitsubstantivelaw.Id.

       Ledezm a-Rodriguez relies exclusively on Simm ons as substantive 1aw to supporthis

argtlm ent.However,Simm onsis aFourth Circuitdecision thatisnotbinding upon coul'tswithin

othercircuits.ssee W illinmsv.Ziecler,No. 5:12-0398,2013 U .S.D ist.LEX IS 183854,at *14,

2014 W L 201713,at*4 (S.D.W .Va.Dec.30,2013)(citing Goodwin v.United States,No.
1:12cv430;1:08cr104,2013 U.S.Dist.LEXIS 80093,at*9,2013 W L 2468365,at* 3 (E.D.
Tenn.June 7,2013)).Ledezma-Rodriguez hasfailed to identify any retroactiveEighth Circuit
casethatwould substantively change the1aw applicableto hisconviction.Therefore,1conclude

that Ledezma-Rodziguez is unable to satisfy the second prong of W heeler and,thus, I lack

       5Inote thatin reaching its decision in Sim mons,the Fourth Circuitrelied on Carachuri-lkosendo
v.Holder,560 U.S.563 (2010).The United States Supreme Court,however,did notmake Carachuri-
Rosendo retroactive to cases on collateral review . Thus, Carachuri-Rosendo does not establish a
substantive change in the law forpurposes ofthe savings clause.On August21,2013,the Fourth Circuit
held thatSim mons is retroactive to caseson collateralreview that involve claims of actualinnocence of
anunderlyingSection 922(g)conviction.M illerv.United States,735F.3d 141(4th Cir.2013).lnM iller,
the Fourth Circuitnoted thatKûgtjhe factthatthisCoul'trelied on Carachuriin reaching itsdecision in
Sim monsdoesnotmean thatCarachuriitselfannounced a new ruleofsubstantive crim inallaw,only that
thisCoul'tapplied Carachuriin such a way asto announce such a gnew substantive rule.j''M iller,735
F.3d at 146.The Fourth Circuit explained that even though t'Carachuriis a proceduralrule that is not
retroactive,thisdoesnotmean thatSimm ons,in applying Carachuri,did notannounce a substantive rule
that isretroactive.''ld.at 147.Although M illerand Simm ons may resultin a substantive change in the
law forindividuals convicted in the Foul'th Circuit,Ledezm a-Rodriguez wasconvicted in Eighth Circuit
and cannotsustain hisburden ofshowing asubstantive change in the 1aw based upon Simm ons,V iller,or
Carachuri-Rosendo.

                                                  4
jurisdictiontoconsiderhisj2241petition.
                                           111.

      For the reasons stated,   will grant respondent's m otion and dismiss Ledezm a-

Rodriguez'sj2241petitionwithoutprejudiceforlackofjurisdiction.W heeler,886F.3dat424-
25(holdingthatj2255(e)isjurisdictional).
                         à
      ENTEREDthisR QayofSeptember,2019.

                                           N I R UN ITED STATES D ISTRICT JUD G E
